 1                                                                 The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
11
12 IN RE:                                             CASE NO. MC17-0145RSL
   PETITION OF INDEX
13                                                    ORDER
   NEWSPAPERS LLC d/b/a
14 THE STRANGER TO UNSEAL
   ELECTRONIC SURVEILLANCE
15
   DOCKETS, APPLICATIONS AND
16 ORDERS
17
18
19           This matter comes before the Court on a joint status report submitted by the parties on
20 November 30, 2018. Dkt. # 24. At the request of the parties, the above-captioned matter will
21 remain stayed until January 11, 2019. The parties shall file a joint status report on or before
22 that date indicating whether an extension of the stay is needed, whether resolution of the
23 petition on its merits is necessary, or whether a status conference is appropriate.
24
25           Dated this 4th day of December, 2018.
26
27                                                    A
                                                      ROBERT S. LASNIK
28                                                    United States District Judge


     ORDER
